Motion for reargument granted and, upon reargument, this court’s decision and order of February 28, 1984 are vacated and the following substituted therefor: “Motion for leave to appeal, pursuant to CPLR 5602 (subd [a], par 1, cl [ii]) dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that defendants have an appeal pending in the Appellate Division from the judgment here sought to be appealed (see Parker v Rogerson, 35 NY2d 751), and upon the further ground that defendants’ motion for leave to appeal is untimely because the prior motion for leave to appeal addressed to the Appellate Division was not made within 30 days after service with notice of entry of the judgment sought to be appealed.” [See 61 NY2d 900.]